              Case 20-70115-hdh11 Doc 16-2 Filed 04/21/20                            Entered 04/21/20 08:54:35            Page 1 of 1
Label Matrix for local noticing                        Bowie Real Estate Holdings, LP                       Montague County & Bowie ISD
0539-7                                                 705 E. Greenwood Ave.                                c/o Perdue Brandon Fielder
Case 20-70115-hdh11                                    Bowie, TX 76230-3135                                 PO Box 8188
Northern District of Texas                                                                                  Wichita Falls, TX 76307-8188
Wichita Falls
Tue Apr 21 08:28:39 CDT 2020
1100 Commerce Street                                   Bowie Independent School District                    Bowie Independent School District
Room 1254                                              100 W. Wichita St.                                   c/o Perdue Brandon Fielder
Dallas, TX 75242-1305                                  Bowie, TX 76230-5416                                 PO Box 8188
                                                                                                            Wichita Falls, TX 76307-8188


City of Bowie                                          CrossFirst Bank                                      Hashmi Law Group
304 Lindsey St.                                        2021 McKinney Avenue, Ste 800                        4851 LBJ Fwy, Suite 150
Bowie, TX 76230-4912                                   Dallas, TX 75201-3346                                Dallas, TX 75244-6004



Hitachi Capital America Corp.                          Jackson Walker LLP                                   Montague County
7808 Creekridge Circle                                 Attn Kelly Hodge, Esq                                c/o Perdue Brandon Fielder
Edina, NM 55439-2647                                   2021 McKinney Ave., Ste 800                          PO Box 8188
                                                       Dallas, TX 75201-3346                                Wichita Falls, TX 76307-8188


Montague County Tax Authority                          Perdue Brandon Collins & Mott LLP                    (p)US PREMIUM FINANCE
PO Box 8                                               900 8th St., Suite 1100                              280 TECHNOLOGY PARKWAY
Montague, TX 76251-0008                                Wichita Falls, TX 76301-6812                         SUITE 200
                                                                                                            NORCROSS GA 30092-2990


United States Trustee                                  William Kincaid                                      John Paul Stanford
1100 Commerce Street                                   802 Gray St.                                         Quilling, Selander, Lownds, et al
Room 976                                               Bowie, TX 76230                                      2001 Bryan St., Suite 1800
Dallas, TX 75242-0996                                                                                       Dallas, TX 75201-3071




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


US Premium Finance
280 Technology Pkwy, Ste 200
Norcross, GA 30092




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CrossFirst Bank                                     End of Label Matrix
                                                       Mailable recipients    17
                                                       Bypassed recipients     1
                                                       Total                  18
